IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


MICHAEL HANRAHAN,                          : No. 899 MAL 2016
                                           :
                     Petitioner            :
                                           : Petition for Allowance of Appeal from
                                           : the Order of the Superior Court
               v.                          :
                                           :
                                           :
JEANNE BAKKER,                             :
                                           :
                     Respondent            :


                                       ORDER



PER CURIAM



         AND NOW, this 3rd day of May 2017, the Petition for Allowance of Appeal is

GRANTED. Issues (a) and (b) as set forth below are to be ARGUED. Issue (c) will be

SUBMITTED on the briefs. The issues, as stated by petitioner, are:


   (a) Whether the Superior Court erred on an issue of first impression and
       substantial public importance by affirming the trial court’s
       misinterpretation of the Pennsylvania Supreme Court’s high income
       support guideline, Pa.R.C.P. 1910-16.3.1 (the “Guideline”)?         The
       misinterpretation is that (a) the Pennsylvania Supreme Court, through
       Pa.R.C.P. 1910.16-3.1 and Ball v. Minnick, 648 A.2d 1192 (Pa. 1994),
       eliminated the statutory requirement of 23 Pa.C.S. § 4322(a) that high
       income child support awards be based on the reasonable needs of the
       children; and (b) reasonable needs is no longer the governing standard
       for, or even a relevant factor in, determining high income child support
       under the three-step process of Pa.R.C.P. 1910.16-3.1(a) and the factors
       in Rule 1910.16-5(b)[.]

   (b)    In holding that the trial court abused its discretion by granting a
          downward deviation of approximately 4% of the $2.5 million Father
      placed in an irrevocable non-grantor trust for the two children, did the
      Superior Court err by ruling, as a matter of first impression and
      substantial public importance, that a voluntary contribution to a trust can
      never be a relevant factor in determining child support?

(c)   Did the Superior Court depart from accepted judicial practice, thereby
      justifying the exercise of the Pennsylvania Supreme Court’s supervisory
      authority, when the Superior Court made a premature and incorrect
      holding that the trial court abused its discretion in denying Mother an
      award of attorney[’]s fees where the trial judge and the Superior Court
      decided issues for and against both parties, both courts acknowledged
      that Father had never stopped paying child support, and the Superior
      Court remanded for a redetermination of support?




                                [899 MAL 2016] - 2